Citation Nr: 0916155	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depression, with 
agoraphobia, anxiety, agitation, and panic attacks.  

2.  Entitlement to service connection for headaches.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran entitlement to service 
connection for headaches and for depression.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for headaches and for 
depression.  Her service treatment records are negative for 
complaints or treatment for either disability.  However, the 
Veteran contends her service treatment records are 
incomplete, and do not contain all records of her in-service 
medical treatment.  She contends she was treated for both 
disabilities while on active duty and stationed at Malmstrom 
Air Force Base in Montana, and at Travis Air Force Base in 
California.  Review of the service treatment records suggests 
these records are incomplete; for example, while the Veteran 
gave birth during military service, no records of any pre- or 
post-natal treatment are of record.  Where service medical 
records are unavailable through no fault of the claimant, VA 
has heightened duties to explain the reasons and bases for 
its findings and to consider the benefit-of-the-doubt rule 
from 38 U.S.C.A. § 5107(b).  Godfrey v. Brown, 8 Vet. 
App. 113, 118 (1995), and Russo v. Brown, 9 Vet. App. 46, 51 
(1996), (both citing O'Hare v. Derwinski, 1 Vet. App. 365 
(1991)).  VA is also obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2008). 

The Veteran also contends that she became so depressed during 
active duty that she stole an item from the military 
exchange, hoping to be caught and discharged.  Instead, 
although she was apprehended, only a letter of reprimand was 
placed in her service personnel records.  As her service 
personnel records are not of record, and they may contain 
evidence of her psychiatric state during military service, 
the Board finds it necessary to remand to obtain these 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the military medical centers 
at Travis and Malmstrom Air Force Bases, 
and request any treatment or 
hospitalization records for the Veteran.  
If no such records are available, that 
fact must be documented in the record and 
communicated to the Veteran.  

2.  Obtain the Veteran's service personnel 
records.  If no such records are 
available, that fact must be documented in 
the claims folder and communicated to the 
Veteran.  

3.  If additional evidence is received 
which demonstrates in-service complaints 
or treatment for a psychiatric disability, 
then schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of such disability.  
All diagnoses should be indicated and the 
examiner should state whether it is at 
least as likely as not that any current 
psychiatric disability was incurred during 
active service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with any examination.

4.  If additional evidence is received 
which demonstrates in-service complaints 
or treatment for a headache disability, 
then schedule the Veteran for an 
appropriate neurologic examination to 
determine the nature and etiology of such 
disability.  All diagnoses should be 
indicated and the examiner should state 
whether it is at least as likely as not 
that any current headache disability was 
incurred during active service.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder must be 
reviewed in conjunction with any 
examination.

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the Veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

